Exhibit 10.1

 

MANUFACTURING SUPPORT AND SUPPLY AGREEMENT

 

This Manufacturing Support and Supply Agreement (the “Agreement”) is entered
into this day of December 15th, 2009 by and between Biospherics, Inc.
(“Biospherics”), a Delaware Corporation, with its principal place of business
located at 6430 Rockledge Drive, Westmoreland Building #503, Bethesda, Maryland
20817, United States of America and Inalco S.p.A. (“Inalco”), an Italian
corporation, with its principal place of business located at Via Calabiana 18,
20139 Milano, Italy. Biospherics and Inalco are hereinafter individually
referred to as the “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Biospherics is currently conducting a phase 3 clinical trial of
D-tagatose (“Product”) for the treatment of type 2 diabetes and such clinical
trial is expected to be complete in 2010;

 

WHEREAS, Biospherics anticipates filing a New Drug Application (“NDA”) with the
U.S. Food and Drug Administration (“FDA”) for Product to treat type 2 diabetes
in 2011;

 

WHEREAS, Inalco desires to support Biospherics’ NDA for the Product and to act
as Biospherics’ manufacturer and supplier of Product; and

 

WHEREAS, Biospherics desires to retain Inalco as its manufacturer and supplier
of Product.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
below, the Parties agree as follows:

 

ARTICLE I: SCOPE OF WORK

 

1.1                                 Inalco’s Obligations. Inalco shall
(i) maintain the Drug Master File (“DMF”) and support the Chemistry,
Manufacturing, and Controls part of Biospherics’ NDA for Product;
(ii) manufacture and deliver Product to Biospherics in accordance with this
Agreement; and (iii) perform all other applicable requirements and obligations
as set forth herein.

 

1.2                                 Biospherics’ Obligations. Biospherics shall:
(i) subject to the terms of this Agreement, order a minimum of 25 Metric Tons
(“MT”) of Product from Inalco in accordance with the terms specified in this
Agreement, and (ii) perform all other applicable requirements and obligations as
set forth herein.

 

ARTICLE II: OBLIGATIONS OF INALCO

 

2.1                                 Support of NDA. Inalco shall (i) establish
and maintain active DMF Types I-III for Product as required by the FDA in
accordance with 21 CFR 314.420(c) and the FDA Guidance for Drug Master Files as
provided on the FDA’s website and provide Biospherics with access to and copies
of all relevant files; (ii) supply Biospherics with a Letter of Authorization,

 

--------------------------------------------------------------------------------


 

in accordance with the FDA Guideline for Drug Master Files as provided on the
FDA’s website, naming Biospherics as a sponsor permitted to incorporate by
reference the specific information contained in the DMF; (iii) allow FDA
inspections of its facilities which produce Product; and (iv) cooperate with
Biospherics to address any inquiries and concerns from the FDA in regards to the
DMF.

 

2.2                                 Annual Reports. Inalco will provide an
annual report to the FDA on the anniversary date of the original submission of
the DMF (the “Annual Report”). The Annual Report should contain the required
list of persons authorized to incorporate information in the DMF by reference in
accordance with 21 CFR 314.420(d). Inalco will update this list in the Annual
Report. The updated list will contain Inalco’s name, DMF number, and the date of
the Annual Report. The Annual Report should also identify (i) by name or code,
the information that each person is authorized to incorporate and give the
location of that information by date, volume, and page number, and (ii) all
changes and additional information incorporated into the DMF since the previous
Annual Report. If the subject matter of the DMF is unchanged, Inalco will
provide a statement that the subject matter of the DMF is current.

 

2.3                                 Supply of Product. Inalco agrees to
manufacture and deliver to Biospherics, in accordance with orders issued under
this Agreement, specified quantities of Product, which must conform, in all
respects, to the United States Pharmacopeia—National Formulary (“USP–NF”)
standards for D-tagatose.

 

2.4                                 Form of Product. Unless otherwise agreed
upon by the Parties, Product will be provided in powder form and delivered in
sealed PE-HD (high-density polyethylene) cans.

 

2.5                                 Compliance with Laws. Inalco agrees that it
will produce and deliver Product under this Agreement in conformance with all
applicable laws and regulations, including those regulations established by the
FDA.

 

2.6                                 Certificates of Analysis. For each delivery
of Product, Inalco shall provide Certificates of Analysis conforming to
International Standards Organization (ISO) Guide 34 for the Product provided.
The analysis must have been conducted according to the USP monograph for
D-tagatose and include High Performance Liquid Chromatography testing to
identify, among any other relevant information, the type and quantity (to 0.1%)
of any residual other sugars.

 

2.7                                 Certification. Inalco shall submit a
Certification with each order certifying that: (i) the Inalco DMF has not been
determined by the FDA to be deficient, and (ii) the Product was produced in a
manner compatible with the FDA’s current Good Manufacturing Practices
requirements for similar products such as lactose.

 

2.8                                 Bank Guarantee.

 

A.                                   Upon Biopherics’ request, Inalco shall
provide a bank guarantee (the “Guarantee”) in amounts and currencies equal to
the amount of any Advance Payment. The Guarantee shall be issued by an entity
and from within a country (or other jurisdiction) approved

 

2

--------------------------------------------------------------------------------


 

by Biospherics, and shall be in the form included in Attachment A or in another
form approved by Biospherics.

 

B.                                     Inaleo shall ensure that the Guarantee is
valid and enforceable until the Advance Payment has been repaid or Biospherics
certifies in writing that it has accepted the Products for which the Advance
Payment has been made. If the terms of the Guarantee specify an expiration date,
and the Advance Payment has not been repaid, or Biospherics has not certified
acceptance of Product as stated above, by the date 28 days prior to the
expiration date, Inalco shall extend the validity of the Guarantee for a period
reasonably acceptable to Biospherics.

 

ARTICLE III: OBLIGATIONS OF BIOSPHERICS

 

3.1                                 Order Quantity. Biospherics agrees to an
order of twenty-five (25) MT of Product (the “Initial Order”) and to negotiate
in good faith another agreement to order a minimum of three hundred (300) MT of
Product under mutually agreeable terms among the Parties.

 

3.2                                 Ordering. Biospherics shall order Product
pursuant to Article 1V.

 

3.3                                 Payment. Biospherics will make payment for
orders pursuant to Article V.

 

3.4                                 Status of NDA. Biospherics agrees to take
reasonable steps to apprise Inalco of the status and progress of the NDA
process, including responding to reasonable inquiries made by Inalco.

 

ARTICLE IV: ORDERING AND DELIVERY OF PRODUCT

 

4.1                                 Initial Order. By execution of this
Agreement, Biospherics orders twenty-five (25) MT of Product at the price
specified in Article 5.1. Production and delivery of Product purchased pursuant
to this Initial Order will not take place until requested in writing by
Biospherics. Upon receipt of such a request, Inalco will have sixty (60) days to
deliver Product to the address specified by Biospherics.

 

4.2                                 Subsequent Orders. Biospherics shall submit
all subsequent orders for Product to Inalco via a purchase order (“Purchase
Order”) sent to the e-mail address or facsimile number set forth in
Section 12.5. The price per MT of Product for all subsequent orders will be as
specified in Article 5.1. As soon as practicable after receipt of a Purchase
Order, Inalco will notify Biospherics in writing that the Purchase Order has
been received and the date on which delivery is expected to be made (the
“Acceptance Notice”). Upon issuance by Inalco of the Acceptance Notice, the
Purchase Order and Acceptance Notice shall constitute a contract in accordance
with the terms and conditions of this Agreement. In the event of a conflict
between the terms of a Purchase Order and Acceptance Notice and the terms of
this Agreement, the terms of this Agreement shall govern.

 

4.3                                 Delivery and Shipment. The location for
delivery of Product will be specified by Biospherics in each Purchase Order.
Delivery will be F.O.B. Destination: [Delivery Address].

 

3

--------------------------------------------------------------------------------


 

Inalco shall hear responsibility for all costs of delivery including, without
limitation, shipping costs, customs charges, duties, taxes, and other fees. The
time specified for delivery of Product will not be less than 45 days unless
agreed to by Inalco.

 

4.4                                 Title and Risk of Loss and Damages. Title to
Product and risk of loss and damage to Product passes to Biospherics upon
delivery of Product to the address specified in each Purchase Order.

 

4.5                                 Acceptance. Biospherics shall inspect the
Product promptly upon receipt thereof and may reject any Product which is not in
full conformance with the terms of this Agreement. Product not rejected by
written notification to Inalco within fourteen (14) days of receipt shall be
deemed to have been accepted. Rejected Product shall be returned freight prepaid
to Inalco within ten (10) calendar days of rejection. As soon as possible, but
in no case later than ten (10) days, Inalco may, at its option and expense,
replace such rejected Product. Inalco shall prepay transportation costs back to
Biospherics and shall reimburse Biospherics for any costs of transportation
incurred by it in connection with the return to Inalco of such properly rejected
Product.

 

ARTICLE V: PRICES AND PAYMENTS

 

5.1                                 Purchase Price. The price for Product
purchased by Biospherics shall be: (i) $44/kg for the Initial Order of
twenty-five (25) MT of Product, and (ii) $29.70/kg for all subsequent orders of
Product. Each Purchase Order will specify the quantity of Product ordered.
Except expressly stated otherwise, the prices set forth in this Section 5.1
include any existing or future taxes, tariffs, fees, duties, or levies
whatsoever applicable to Product sold under this Agreement.

 

5.2                                 Payment Terms. Except as specified below,
Biospherics shall make payment to lnalco within thirty (30) days following
acceptance of Product. All payments to Inalco for Product in accordance with
this Section 5.2 shall be made to:

 

Bank: INTESA SAN PAOLO C/V USD

SWIFT code: BCITITMM

Account: IT94 E030 6909 5071 6100 9362 895

Name of account: Inalco S.p.A.

 

5.3                                 Advance Payment. In connection with the
Initial Order, Biospherics shall make the following payments to Inalco in
advance of delivery of Product (each, an “Advance Payment”):

 

A.                                   Within three business days following
execution of this Agreement, Biospherics will make an advance payment of five
hundred thousand dollars (US$500,000) to Inalco.

 

B.                                     Within six months thereafter, provided
that Inalco has in place the required bank guarantee described in Section 2.8,
Biospherics will make payment for the balance of the Initial Order in the amount
of five hundred thousand dollars (US$500,000).

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI: TERM

 

6.1                                 Term. This Agreement shall come into effect
on the date set forth in the Preamble and shall have a term of five (5) years.

 

ARTICLE VII: TERMINATION

 

7.1                                 Termination. This Agreement may be
terminated:

 

A.                                   by written notice that Biospherics will no
longer pursue FDA approval of the NDA for the Product;

 

B.                                     by either Party upon thirty (30) days
written notice if the other Party commits a material breach of the Agreement and
fails to cure the breach within such thirty (30) day period; or

 

C.                                     automatically if either Party ceases to
operate its business in the ordinary course, files for bankruptcy or has an
order for relief entered against it in an involuntary bankruptcy case, files any
proceeding for insolvency, reorganization, liquidation, receivership, or
dissolution or there is an assignment for the benefit of creditors.

 

7.2                                 Effect of Termination.

 

A.                                   Upon termination, the Parties agree to
perform the following within thirty (30) days after termination: (i) Biospherics
shall pay Inalco all fees due and unpaid with respect to Product delivered to
Biospherics; (ii) Inalco shall deliver, to the location specified by
Biospherics, Product which has already been paid for by Biospherics; and
(iii) Inalco shall deliver the DMF to Biospherics.

 

B.                                     Except in cases of bad faith by either
Biospherics or Inalco, neither Biospherics or Inalco shall be liable to the
other solely because of the termination of this Agreement, for compensation,
reimbursement, or damages due to the loss of prospective profits or anticipated
sales. Notwithstanding the foregoing, Biospherics and Inalco, as applicable,
shall remain liable for any obligations for unpaid balances or credits for
Product and for damages, indemnities or other compensations due to breach of
this Agreement prior to termination.

 

C.                                     The provisions of Sections 7.2, 12.1,
12.3, 12.4, 12.5, 12.7, 12.8, 12.11 and Articles VIII, IX, and X shall survive
any termination or expiration of this Agreement.

 

ARTICLE VIII: CONFIDENTIALITY

 

8.1                                 Confidential Information. In negotiating and
implementing this Agreement, either Party may transmit to the other Party (for
the purpose of this clause, the “Recipient”) or

 

5

--------------------------------------------------------------------------------


 

Recipient’s representative (for the purpose of this clause, the
“Representative”) certain proprietary and confidential information regarding the
Product (the “Confidential Information”). Such Confidential Information is
defined as all non-public information which is furnished by the other Party or
its representatives, regardless of whether specifically identified as
proprietary or confidential together with all proprietary data on (without
limitation) prices, volumes, quality, trade secrets, know-how, ideas,
principles, analyses, techniques, methodologies or other documents that may be
reasonably regarded as confidential under the circumstances. A Recipient’s
Representative shall be deemed to include each person that is or becomes (i) a
subsidiary or other affiliate of Recipient, or (ii) an officer, director,
employee, partner, attorney, advisor, accountant, agent or representative of
Recipient or any of Recipient’s subsidiaries or other affiliates. The term
person will be broadly interpreted to include any individual and any
corporation, partnership, entity or group. Each Party agrees that, for the term
of this Agreement and a period of [three (3)] years after expiration or
termination of this Agreement, it shall not disclose any information it receives
from the other Party to any other third party, person, corporation or entity;
nor shall either Party use Confidential Information for its own benefit, except
as provided herein. Nothing contained in this Article VIII shall grant or imply
any rights by license, estoppel or otherwise. Confidential Information as used
herein does not include information which: (i) is in the public domain at the
time of its disclosure or which enters the public domain at any time after such
disclosure through no fault of the Recipient, (ii) is generally disclosed to
third parties by the disclosing party without restriction, (iii) is communicated
to the Recipient by a third party having a right to do so without restriction on
nondisclosure, or (iv) is approved for release by written authorization of the
other Party.

 

8.2                                 Disclosure of Confidential Information. Each
Party shall safeguard any Confidential Information that it receives from the
other Party in connection with this Agreement. No Party shall disclose or cause
to be disclosed, any of the Confidential Information, except to those employees
of the Parties and any affiliates who require access to the Confidential
Information to perform under this Agreement.

 

8.3                                 Remedy for Breach. The Parties acknowledge
that the disclosing party would not have an adequate remedy at law for money
damages if the covenants contained in this Article VIII were breached.
Accordingly, the disclosing party shall be entitled to an injunction restraining
such disclosure and other equitable relief (including specific performance),
without the requirement of posting a bond or other security.

 

ARTICLE IX: LIMITATION OF LIABILITY AND REMEDIES; INDEMNITY

 

9.1                                 Liability for Termination. Except as
specifically provided in Section 7.2 or this Section 9.1, neither Party shall be
liable to the other, by reason of the termination of this Agreement, for
incidental, consequential, punitive, or special damages, reimbursement or
damages due to the loss of prospective profits or anticipated sales or loss of
goodwill.

 

9.2                                 Limitation of Liability for Product; Sole
Remedy. Liability under this Agreement is expressly limited to the total amount
paid by Biospherics for the Product. IN NO EVENT SHALL THERE BE LIABILITY FOR
SPECIAL, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES, INCLUDING,
BUT NOT LIMITED TO, LOSS

 

6

--------------------------------------------------------------------------------


 

OF ANTICIPATED PROFITS OR ECONOMIC LOSS, EVEN IF THE OTHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE.

 

9.3                                 Indemnity. Each Party will defend, indemnify
and hold harmless the other Party and its officers, directors, agents, and
employees (collectively, the indemnified party’s “Indemnitees”) as to and
against any and all claims asserted against, imposed upon or incurred by the
other Party or any of its Indemnitees arising out of or relating to (i) any
misrepresentation, or any breach of warranty or covenant, by the indemnifying
party under this Agreement, and (ii) any actual or alleged act or omission of
the indemnifying party, related to its performance of its obligations hereunder.

 

ARTICLE X: REPRESENTATIONS AND WARRANTIES;

RESTRICTIVE COVENANTS

 

10.1                           Representations and Warranties of the Parties.
Biospherics and Inalco represent and warrant to the other, on the date of the
execution of this Agreement and for the term of the Agreement, that:

 

 

(i)

it is a company duly incorporated and organized and is validly existing under
the laws of its jurisdiction of incorporation and has not been dissolved;

 

 

 

 

(ii)

it has full power, authority and capacity to enter into this Agreement and to
perform its obligations hereunder. Except as expressly provided herein, all
corporate actions, conditions, approvals and requirements to be taken,
fulfilled, obtained, given and done by it in order to enable it to lawfully and
validly enter into, exercise its rights and perform and comply with its
obligations under this Agreement have been duly and validly taken, fulfilled,
obtained, given and done; and

 

 

 

 

(iii)

this Agreement constitutes a legal, valid and binding obligation of the relevant
Party, enforceable in accordance with its terms, subject to any rules of law or
equity. The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the fulfillment by such Party of the terms,
conditions and provisions hereof will not contravene or violate or result in the
breach (with or without the giving of notice or lapse of time, or both) or
acceleration of any obligations of the relevant Party under:

 

 

 

 

 

(1)

any laws applicable to the relevant Party;

 

 

(2)

any judgment, order, writ, injunction or decree of any court or of any authority
which is presently applicable to the relevant Party;

 

 

(3)

the charter documents of the relevant Party or any amendments thereto or
restatements thereof; or

 

 

(4)

the provisions of any agreement, arrangement or understanding to which the
relevant Party is a party or by which it is bound.

 

10.2                           Restrictive Covenants - Inalco. Inalco agrees
that for the term of this Agreement

 

7

--------------------------------------------------------------------------------


 

and after the termination or expiration of the Agreement, it shall not
manufacture or deliver Product to any other third party aside from Biospherics
or Biospherics’ successors and assigns.

 

10.3                           Restrictive Covenants – Biospherics. Biospherics
agrees that for the term of this Agreement, Inalco shall be its sole
manufacturer and supplier of Product, except in the event Inalco is unable, for
any reason, including events of force majeure, to meet Biospherics’ delivery
requirements.

 

ARTICLE XI – FORCE MAJEURE

 

11.1                           Excuse. Neither Party shall be liable for any
delay or failure in performing any of its obligations hereunder, if such delay
or failure is, either wholly or partly, due to force majeure conditions such as
floods, earthquakes or other acts of God, or any acts of any governmental body
or public enemy, wars, riots, embargoes, epidemics, fires or any other causes,
circumstances or contingencies beyond the control of such Party.

 

11.2                           Notification of Force Majeure. The Party affected
by such force majeure condition shall notify in writing the other Party of the
nature and extent thereof, and shall, to the extent reasonable and lawful under
the circumstances, use its best efforts to remove or remedy such cause as soon
as possible.

 

11.3                           Continuation of Force Majeure.

 

A.                                   If the force majeure condition in question
prevails for a continuous period of fourteen (14) days, the Parties shall enter
into bona fide discussions with a view to alleviating its effect on this
Agreement by agreeing to such alternative arrangement as may be fair and
reasonable.

 

B.                                     If the force majeure condition continues
to prevail for more than thirty (30) days, either Party may terminate this
Agreement by giving fifteen (15) days prior written notice to the other Party.

 

11.4                           Events Not Considered Force Majeure. It is
expressly agreed between the Parties that mechanical breakdowns, lack of
necessary utilities, labor unrest, transport problems, lack of funds, and
similar events shall not be deemed to be force majeure conditions for the
purpose of this Agreement and shall not be considered to be beyond the control
of the Party claiming the existence of such conditions.

 

ARTICLE XII: GENERAL PROVISIONS

 

12.1                           Relationship Between the Parties. Each Party is
and shall be considered for all purposes to be an independent contractor in
relation to the other Party and shall not hold itself out as an employee or
agent of the other Party. Nothing herein shall be construed to grant any Party
authority to (i) create, assume or enter into, directly or indirectly, any
express or implied obligation, liability, or contract on behalf or in the name
of the other Party; (ii) pledge the credit of the other Party; or (iii) commence
any legal proceeding in the name of or on behalf of the

 

8

--------------------------------------------------------------------------------


 

other Party. As an independent contractor, each Party is solely responsible for
its employees and agents and they shall not be entitled to any benefits,
severance or other compensation available to an employee or executive of the
other Party.

 

12.2                           Headings. The headings contained in this
Agreement are for general reference and guidance and shall not be conclusive as
to the meaning or interpretation of this Agreement.

 

12.3                           Governing Language. This Agreement is in the
English language only, which shall be controlling in all respects. No
translation, if any, of this Agreement into any other language shall be of any
force or effect in the interpretation of this Agreement or in a determination of
the intent of either Party hereto.

 

12.4                           Severability. If any provision of this Agreement
shall be declared void, invalid, or illegal, the validity or legality of any
other provisions and of the entire Agreement shall not be affected thereby.
However, the Parties agree that if any such provision shall be declared void,
invalid, or illegal, the Parties will, in good faith, negotiate mutually
acceptable substitute provisions.

 

12.5                           Notices. Any notice or other information required
by this Agreement to be given by a Party to the other Party may be
(i) personally delivered, (ii) sent by registered or certified mail, return
receipt requested, postage prepaid, (iii) sent via facsimile; or (iv) sent via
electronic means to the other Party at the following addresses:

 

If to Inalco:

 

Giovanni Cipoletti

 

 

Inalco S.p.A.

 

 

Via Calablana 18

 

 

20139 Milano

 

 

Italy

 

 

Fax: +02 569 4518

 

 

E-mail: executive@inalco.in

 

 

 

With a copy to:

 

Alessandro Cipolletti

 

 

Inalco S.p.A.

 

 

Via Calablana 18

 

 

20139 Milano

 

 

Italy

 

 

Fax: +02 569 4518

 

 

E-mail: a.cipolletti@inalcogroup.com

 

 

 

If to Biospherics:

 

Claire L. Kruger, CEO

 

 

Biospherics Inc.

 

 

6430 Rockledge Drive, #503

 

 

Bethesda, MD 20817

 

 

United States of America

 

 

Fax: [INSERT FAX NUMBER]

 

 

E-mail: ckruger@spherix.com

 

9

--------------------------------------------------------------------------------


 

Notice shall be deemed to have been duly given (i) when received if personally
delivered, (ii) within five (5) days after being sent by registered or certified
mail, return receipt requested, postage prepaid, to the Party (and to the
persons to whom copies shall be sent), at the respective addresses of the Party
set forth above or at such other address as shall be given by either Party to
the other in writing, or (iii) on the next day after transmission if delivered
via facsimile or electronic communication.

 

12.6                           Assignment. This Agreement shall not be assigned
or transferred by either Party without the prior written consent of the other
Party. Any attempted assignment or transfer by either Party without written
consent shall be void and of no effect. If consent is given, this Agreement
shall be binding upon and inure to the benefit of the assigns. Notwithstanding
the above, Biospherics may assign this Agreement in connection with the sale of
Biospherics or Biospherics’ rights to the Product.

 

12.7                           Governing Law. The rights, duties, and
obligations of the Parties shall be construed and governed by the laws of the
State of Maryland, USA. The Parties agree that the transactions contemplated by
this Agreement constitute the sale of “goods” under Maryland law.

 

12.8                           Dispute Resolution. The Parties agree to use
their best efforts to resolve all disputes arising in connection with this
Agreement through cooperation and consultation. However, in case any dispute
cannot be settled amicably within thirty (30) days of written notice being
served by either Party on the other, then such dispute shall be settled by
arbitration in Bethesda, Maryland, United States by a panel of three arbitrators
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Each Party shall be entitled to appoint one arbitrator. Those two
arbitrators shall mutually select the third arbitrator. The language of the
arbitration shall be English. The Parties hereby waive any right of appeal to
any court on questions of law or the merits of the dispute. Nothing contained in
this arbitration clause shall prevent either Party from seeking interim measures
of protection in the form of pre-award attachment of assets, or from seeking
specific performance or injunctive relief to enforce in courts of competent
jurisdiction rights covered by this Agreement. The Parties hereby agree that if
it becomes necessary for either Party to enforce an arbitral award by legal
action and/or additional arbitration of any kind, the Party contesting
enforcement shall pay and discharge all reasonable legal costs and attorneys’
fees that shall be incurred by the Party seeking to enforce the award.

 

12.9                           No Waiver. Any failure of either Party to enforce
at any time, or for any period of time, any provision of this Agreement shall
not constitute a waiver of such provision or in any way affect the validity of
this Agreement.

 

12.10                     Ethical Standards. Neither Biospherics nor Inalco, nor
any of their members, employees, representatives, officers, directors, agents,
or attorneys shall take any action which would cause either itself or the other
Party to this Agreement to be in violation of the United States Foreign Corrupt
Practices Act of 1977 (“FCPA”) (as amended), 15 U.S.C. §§78 et seq., or the
anti-corruption legislation of any other country that might be applicable to the
activities of either Party under this Agreement. A Party shall immediately
notify the other Party if it has any

 

10

--------------------------------------------------------------------------------


 

information or suspicion that there may be a violation of the FCPA or any other
law in connection with the performance of obligations under this Agreement.

 

12.11                     Governmental Approvals. Biospherics and Inalco shall
work together in good faith to ensure that all necessary approvals by
governmental authorities for the execution and performance of this Agreement,
including, without limitation, applicable approvals from exchange control and
fair trade authorities, and import and export clearance from the applicable
governmental authorities, are obtained. Both Biospherics and Inalco shall
promptly take such action as may be reasonably necessary to obtain such
approvals.

 

12.12                     Compliance with Laws. Each Party shall be responsible
for compliance with any applicable national, regional and local laws and
regulations, including U.S. and Italian laws and regulations, and will obtain
and maintain, at its expense, all permits, licenses and government registrations
and requirements necessary or appropriate to perform the obligations hereunder
and will, at its own expense, make all filings with governmental authorities
required by applicable law.

 

12.13                     Complete Agreement. This Agreement sets forth the
entire Agreement between the Parties with respect to the subject matter hereof
and supersedes all previous communications, representations or agreements,
whether oral or written, with respect to the subject matter hereof.

 

12.14                     Modifications. No addition to or modification of this
Agreement shall be binding upon either Party unless reduced to writing and duly
executed by the Parties hereto in the same manner as the execution of this
Agreement.

 

12.15                     Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, and each of which shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties by their duly authorized representatives have
caused this Agreement to be executed as of the date first above written.

 

 

INALCO S.p.A.

 

BIOSPHERICS

 

 

INCORPORATED

 

 

 

 

 

 

/s/ Giovanni Cipoletti

 

/s/ Claire L. Kruger

Name:

Giovanni Cipoletti

 

Name: Claire L. Kruger

Title:

President

 

Title: CEO

 

 

 

INALCO S.p.A.

 

 

 

Via Calabiana 18 - 20139 MILANO

 

 

 

Tel. 02.55213005 (r.a.)

 

 

 

Fax 02.5694518

 

 

 

 

12

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Form of Bank Guarantee

 

Please see attached.

 

--------------------------------------------------------------------------------


 

ADVANCE PAYMENT GUARANTEE No.:                 

 

[Bank’s Name and Address of Issuing Branch or Office]

 

Beneficiary:

Biospherics, Inc.

 

5430 Rockledge Drive

 

Westmoreland Building #503

Bethesda, MD 20817

 

Date:                         

 

We have been informed that Inalco, S.p.A. (hereinafter called the “Contractor”)
has entered into Contract No. [reference number of the contract] dated
              with you, for the execution of [name of contract and brief
description of Works] (hereinafter called the “Contract”).

 

Furthermore, we understand that, according to the conditions of the Contract, an
advance payment in the sum of [insert amount] ([insert amount in words]) is to
be made against an advance payment guarantee.

 

At the request of the Contractor, we [name of Bank] hereby irrevocably undertake
to pay you any sum or sums not exceeding in total an amount of [amount in
figures] ([amount in words])(1) upon receipt by us of your first demand in
writing accompanied by a written statement stating that the Contractor is in
breach of its obligation under the Contract.

 

It is a condition for any claim and payment under this guarantee to be made that
the advance payment referred to above must have been received by the Contractor
on its account number                      at                                   
[name and address of Bank].

 

The maximum amount of this guarantee shall be progressively reduced by the
amount of the advance payment repaid by the Contractor as indicated in copies of
interim statements or payment certificates which shall be presented to us. This
guarantee shall expire, at the latest, upon our receipt of a copy of the interim
payment certificate indicating that eighty percent (80%) of the Contract Price
has been certified for payment, or on the         day of          , 2     ,
whichever is earlier. Consequently, any demand for payment under this guarantee
must be received by us at this office on or before that date. However, this
guarantee may be extended upon the written request of the Contractor, such
request to be presented to the Guarantor before the expiration of the guarantee.

 

This guarantee is subject to the Uniform Rules for Demand Guarantees, ICC
Publication No. 458.

 

 

 

[signature(s)]

 

 

--------------------------------------------------------------------------------

(1) The Guarantor shall insert an amount representing the amount of the advance
payment and denominated either in the currency of the advance payment as
specified in the Contract, or in a freely convertible currency acceptable to the
Guarantee.

 

--------------------------------------------------------------------------------